03-14-00046-CR                      pKTe :          i /h /)4

                        ^V\CT»Qv^          -Vo L^mpt            on     January 9, 2015


             VcsV            fAo*V\or> Vo*"          ^XTtnSi or>




                                                                                  /      \




                   \ X\^>        L\v~n,V    i^ C-\ ^ be^ Ova          LoC^dcM-A




\rN o^cW A-o fcseovci^ av\d o^ Sco^tr •{e.c^cii „
        ZjlL p>re>y -VWaV- 4-W <> be o.ra^rr(J .
   JAM 0 9 2015.
 TMROCOURTOFAPFEM.Sy
    JEFFR£YD.KYIE /                           ,inl S^ ^   ?> f, q ^p/i-U
r                                                2

p
                            o   2^          n
                            i   -p 0       U
3.                          p

                                    0,
                                    '•x   ?r
                                           O


                                o          6X3
                                                 0
                                                  o
                       C        r
(1)
                       -J

in                                                r




i o       o                                      •-!




                  -s                      * -*- ~i
                                          vw M X




      ;> P
                  p
                  7^
      p       r
                  r




                  7^

                                       \ t \«